PER CURIAM.
WHEREAS, the judgment of this court was entered on the 1st day of June, 1961, and amended on the 13th day of July, 1961 (Fla.App. 131 So.2d 757) reversing the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 27, 1962 (145 So.2d 233) quashed this court’s judgment of reversal; and
WHEREAS, by mandate of the Supreme Court of Florida, dated October 25, 1962, now lodged in this court, the cause was remanded with directions to enter judgment for the defendants,
THEREFORE, it is ordered that the mandate of this court issued in this cause on July 13, 1961, is withdrawn, the judgment of this court filed June 1, 1961, and amended July 13, 1961, is vacated, and the decree of the circuit court appealed is affirmed;, costs allowed shall be taxed in the circuit court (Rule 3.16 subd. e, Florida Appellate Rules, 31 F.S.A.).